W. C. DAVIS, Judge,
dissenting.
Despite the “extensive treatment” of the petitioner’s allegations in the majority opinion, I feel obliged to elaborate further in order to register my dissent to the disposition of this case.
On February 28,1975, petitioner was convicted for aggravated robbery in Cause No. B-81811 and aggravated assault in Cause No. A07816. Petitioner was sentenced the same day to 15 years confinement and ten years confinement respectively. In both of these causes the petitioner entered pleas of guilty after waiving the right to a jury trial, the ten day period for preparation by appointed counsel and the right to confront and cross-examine witnesses. No appeals were taken from these convictions.
The petitioner alleges in his application for writ of habeas corpus that he was denied the effective assistance of counsel at his trial, which resulted in the petitioner entering unknowing and involuntary pleas of guilty. Petitioner further contends that his pleas were involuntary because he did not receive adequate notice of the charges to which he was pleading.2 A hearing was held on petitioner’s application on June 8, 1979, wherein the petitioner testified that on the day of his trial the court clerk asked him if he had a lawyer. The petitioner replied that he did not, and the clerk gave him a paper to sign. Fifteen minutes later, the petitioner’s newly appointed attorney materialized at the courthouse. The petitioner stated that he spoke with his attorney for fifteen minutes prior to the trial.
The attorney appointed to represent the petitioner at his trial on these two felony offenses also testified at the habeas corpus hearing. Concerning the events that transpired the day of the trial, the attorney testified,
“I will tell you that I asked him as I have done on every one of my previous appointments and since appointments I always ask the person, did you do it? Are you guilty of the crimes that you have been charged with? I did in this case and Mr. Diaz told me he was guilty and that he did not want a jury trial and that he wanted to plead guilty. In fact, that is the reason for my appointment and the reason I came over because I was told that the man was there at the courtroom *768ready to plead and it was going to be done right then. Not only that, I asked him what kind of deal had he made. I don’t know if I used the word deal but what had they said they would recommend. It could have been language such as that. He tells me the recommendation and it turns out here when I reviewed the papers ten years on one offense and fifteen years on the other to run concurrent. I asked him whether he was satisfied or not and whether that is what he wanted to do and he told me that it was. So the papers were signed and we appeared before Judge Milburn...
* * * * * *
Q. [By petitioner’s counsel]: Can you tell me,, sir, about how long probably you were here at the courthouse on this particular plea of guilty, if you recall?
A. Yes, I do recall and I would say somewhere around thirty minutes total. I don’t know if I talked to Mr. Diaz ten or twenty minutes or fifteen but at any rate the total time was probably around thirty minutes, from the time I arrived until the time Judge Milburn had completed accepting the plea.
Q. Did you conduct any independent investigation concerning the facts of the easel
A. I did not because the man indicated he did not want a jury trial.
Q. Did you conduct any independent legal research concerning the elements of the crime in which he was charged?
A. Obviously not because everything transpired in the courtroom from the time I was appointed until the time the plea was over. I had no opportunity to report back to my office and research all the law on the various crimes he was charged with. He told me he had committed them.
Q. Did you read the District Attorney’s file as to what the acts were or anything?
A. No, but I am not aware of the fact that the District Attorney would have permitted me to read his file.
* * * * * *
Q. ... Why did you not advise Mr. Diaz of the consequences of his plea with particular regard to the essential elements with regard to the complaint of the indictment as to the offenses charged?
A. Why I did not do that?
Q. Yes, sir.
A. Because the man told me in response to my question that he was guilty and he wanted to plead guilty and that he did not want a jury trial. The only purpose of explaining defenses to the man if he wanted a jury trial then it would be necessary not to have any plea that day for me to go back and research a bunch of law, with the idea of preparing to defend his ease in a jury trial... You know there might be a number of defenses but it would take a study of the law and all that and I didn’t come over with the statute book prepared to explain however many numerous defenses there are to the man. I took him at his word when he told me he wanted to plead guilty and accept the recommendation of the District Attorney's Office and go off to the penitentiary and start serving his time.
Q. Did you or did you not advise him that the indictment had to be on file two days prior to the arraignment and also that he was entitled to ten days for trial preparation following court appointment.
A. No, sir, I did not.
Q. For what reason?
A. If he had indicated to me that he was interested in defending the case I would have started advising him in accordance with what his rights were.” (Emphasis added)
On cross-examination by the prosecutor, the attorney stated:
“Whenever I have had these appointments where the person has already indicated that he wants to plead and he is already there at the courtroom and they call me to come over as quick as you can, everybody is waiting, the Judge, the District Attorney and the prisoner. I have come on over and the Clerk will be there with the papers and the man will be there and it is at one of the counsel tables in *769the courtroom and I will sit there with the Clerk’s representative or herself and everybody that is necessary to sign the paper will do it in the presence of each other...
Q. Did you go over this [waiver of ten day period of preparation] with the defendant?
A. I did go over this and it is obviously not a twenty minute function but he was advised that he was waiving a jury trial and that he was waiving the ten day period for trial.. . Without getting into hearsay that is what I was told that I was appointed and that the man wanted to plead and wanted to do it right then, get over here as quick as you can, everybody is waiting.”
The court has entered findings of fact and conclusions of law concerning this hearing. The trial court merely concluded that:
“1. The trial court substantially complied with the requirements of Article 26.13 C.C.P.; it does not appear the defendant was mislead or harmed by the admonishment of the court.
2. If the defendant in fact did not understand he was waiving certain of his constitutional rights, he misled the trial court.
3. If all the defendant’s testimony is accepted at face value, the ends of justice would be served by granting a new trial.”
The adequacy of an attorney’s representation is gauged by the “reasonably effective assistance of counsel” standard. See Ex Parte Duffy, 607 S.W.2d 507 (1980). The belated appointment of counsel, standing alone, does not demonstrate that the accused was denied the effective assistance of counsel. Thomas v. State, 530 S.W.2d 834 (Tex.Cr.App.1975); Ellingsworth v. State, 487 S.W.2d 108 (Tex.Cr.App.1972). See Article 26.04, Vernon’s Ann.C.C.P. However, in the case presently before this court, the attorney was appointed thirty minutes before the proceedings were concluded. Counsel in no way prepared for the trial, nor did he offer any advice to the petitioner or inform him of the nature of the charges for which he stood accused.
In Brooks v. State, of Texas, 381 F.2d 619 (5th Cir.1967), the Fifth Circuit Court of Appeals stated:
“An indigent defendant is entitled to the effective assistance of counsel. Any experienced trial lawyer knows that a purported trial without adequate preparation amounts to no trial at all.” (Footnote omitted)
The Court also quoted the rule it had adopted from Willis v. Hunter, 166 F.2d 721 (10th Cir.):
“We think that the right to the effective assistance of counsel contemplated the guiding hand of an able and responsible lawyer, devoted solely to the interest of his client; who has ample opportunity to acquaint himself with the law and facts of the case, and is afforded an opportunity to present them to a court or jury in their most favorable light.”
See also King v. Beto, 305 F.Supp. 636 (5th Cir.1969), affirmed 5th Cir., 429 F.2d 221.
The record supports the petitioner’s allegations that he was denied the effective assistance of counsel. Further, the failure of appointed counsel to inform the petitioner of the elements of the offenses with which he was charged rendered petitioner’s pleas of guilty involuntary, and thus, the judgments of conviction were entered without due process of law. See Henderson v. Morgan, 426 U.S. 637, 96 S.Ct. 2253, 49 L.Ed.2d 108 (1976). See also Ex Parte Gallegos, 511 S.W.2d 510 (Tex.Cr.App.1974).
I do not contend that in all cases where an attorney was appointed to represent an accused on the same day of the trial or where the time of consultation of an accused with appointed counsel was equally as brief as it was in this case, that the accused would have proven that he was denied his constitutional right to the effective assistance of counsel. I merely would hold that in light of the record before us, which has so inescapably presented the issue, the petitioner has demonstrated that he was denied the effective assistance of counsel.
*770To the denial of the relief requested by the petitioner, I respectfully dissent.
TEAGUE, J., joins this dissent.

. The petitioner waived indictment in this cause.


. With regard to the aggravated robbery charge, petitioner contends that his counsel was ineffective for failing to advise him that intent to permanently deprive the owner of the property was an essential element of the offense. The petitioner contends that he did not intend to permanently deprive the owner of his taxi. Petitioner testified that he abandoned the taxi four blocks from the place it was taken. The State did not dispute the location of the taxi, but intimated that the taxi was abandoned when petitioner wrecked it.